DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, application numbers 16/529293, 15/604372, 14/722058 and 62/004101, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Concerning independent claim 1, and similarly independent claim 19,  at least the limitations “based on the image of the ID document received, determining whether the ID document includes a near-field communications (NFC) chip that stores data comprising 
Thus for the purposes of searching for, and applying, prior art the effective filing date of the present application is considered 6/30/2020.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0001 comprises references to empty U.S. patent application numbers “XX/XXX,XXX”.  Those should be corrected with the actual applications numbers (“16/917,776” and “16/917,746”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20-22 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Concerning claim 1, the limitation “owner of the identification” in line 6 is vague and indefinite.  It is unclear if the limitation is referring to the owner of the identification document or “ID document” previously established in the claim or some other type of identification data/information.

	Claims 2-12 are rejected by the virtue of their dependency upon rejected claim 1 above.  Claim 12, line 3, repeats the same indefinite limitation as claim 1 stating “owner of the identification”.

Concerning claim 13, the limitation “owner of the identification” in line 7 is vague and indefinite.  It is unclear if the limitation is referring to the owner of the identification document or “ID document” previously established in the claim or some other type of identification data/information.

Claim 13 recites the limitation "the service provider" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  



Claims 20 and 21 recite the limitation "the service provider" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	
	Claim 22 is rejected by the virtue of its dependency upon rejected claim 21.

Claim 25 recites the limitation "the service provider" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Concerning claim 25, the limitation “owner of the identification” in line 8 is vague and indefinite.  It is unclear if the limitation is referring to the owner of the identification document or “ID document” previously established in the claim or some other type of identification data/information.

Claims 26 and 27 are rejected by the virtue of their dependency upon rejected claim 25 above.

Allowable Subject Matter
Claims 19, 23 and 24 are allowed.


Concerning independent claim 19, none of the prior art teach or fairly suggests the limitation of “based on the image of the ID document received, determine whether the ID document includes a near-field communications (NFC) chip that stores digital data associated with the ID document, the NFC chip being embedded in the ID document” combined with the limitation of “based on the determination of whether the ID document includes an NFC chip, verify the ID document by selectively using at least one of NFC chip authentication and optical authentication, to obtain a verification”.  The prior art of US2013/0214902 to Pineau et al. (“Pineau”) discloses detecting and using a NFC chip for ID validation, or detecting, using image processing, a QR code for use in ID validation. The prior art of US 2008/0093447 to Johnson et al. (“Johnson”) (cited on the IDS filed 1/26/22) discloses a process of using image analysis for NFC chip detection and alignment.  However, none of the prior art teach or fairly suggests the combination of the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665